—In an action to recover damages for personal injuries, the defendants Long Island MTA and William Brown appeal from so much of an order of the Supreme Court, Nassau County (Carter, J.), dated January 13, 2003, as denied their motion for summary judgment dismissing the complaint and all cross claims insofar as asserted against them on the ground that the plaintiffs did not sustain serious injuries within the meaning of Insurance Law § 5102 (d).
Ordered that the order is affirmed insofar as appealed from, with costs.
The conflicting medical reports of the parties’ respective experts raised triable issues of fact as to whether the plaintiffs sustained serious injuries within the meaning of Insurance Law § 5102 (d) (see Kraemer v Henning, 237 AD2d 492 [1997]). Ritter, J.P., Smith, Friedmann, H. Miller and Crane, JJ., concur.